DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed April 16, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 5 and 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the term “the priority rank is higher as the score is higher” in claim 5 is a relative term which renders the claim indefinite. The term “the priority rank is higher as the score is higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As to claims 19-20, claim 19 recites in the preamble “A vehicle for boarding a user”, the body of the claim does not contain any limitations indicating the structure of the vehicle. A system or an apparatus claim should always claim the structure or the hardware that performs the function (see MPEP 7.34.15 “The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device”). Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 19 recites in the preamble “A vehicle for boarding a user”. The body of claim 19 does not describe any hardware structure that is capable of performing the claimed functions. Thus, it would require undue experimentation for a person having ordinary skill in the pertinent art to make and use the invention as disclosed and claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6-7, 11-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eno, U.S. Patent Application Publication No. 2019/0137292 (referred to hereafter as Eno).
As to claims 1, 12, 16 and 19, Eno teaches an information processing apparatus, system, method and vehicle comprising a controller configured to: 
determine, based on a preference of a user of a vehicle that enters a parking lot adjacent to a complex facility having a plurality of shops and a plurality of facility entrances, a shop to be used by the user from among the plurality of shops (see para. 21-22); and 
determine an entrance to be used by the user from among the plurality of facility entrances based on a position of the shop to be used, and output a position of the entrance to be used to the vehicle (see para. 21-22).
As to claims 2, 17 and 20, Eno teaches the information processing apparatus, system, method and vehicle of claims 1, 16 and 19, wherein the plurality of shops is classified by categories, and the controller is configured to determine the shop to be used based on preference information specifying the preference of the user as a priority rank of the categories (see para. 21-22).
As to claims 3, Eno teaches the information processing apparatus of claim 2, wherein the controller is configured to determine the priority rank of the categories based on an operation, performed by the user, related to setting of a destination of the vehicle (see para. 21-22).
As to claim 4, Eno teaches the information processing apparatus of claim 3, wherein the controller is configured to calculate a score determining the priority rank of the categories based on the operation, performed by the user, related to setting of the destination of the vehicle (see para. 21-22).
As to claims 6 and 18, Eno teaches the information processing apparatus and method of claims 1 and 16, wherein the controller is configured to determine a facility entrance, among the plurality of facility entrances, with a shortest route to the shop to be used as the entrance to be used (see para. 22).
As to claim 7, Eno teaches the information processing apparatus of claim 1, wherein the plurality of facility entrances includes entrances of the plurality of shops or counters of the plurality of shops (see para. 21-22).
As to claim 11, Eno teaches the information processing apparatus of claim 1, wherein the parking lot includes a plurality of parking spaces, and the controller is configured to determine a parking space, from among one or more parking spaces in which the vehicle can park among the plurality of parking spaces, with a shortest distance to travel to the entrance to be used and output the parking space to the vehicle (see para. 22).
	As to claim 14, Eno teaches the information processing system of claim 12, wherein the information processing apparatus is carried by the user of the vehicle (see para. 33).
	As to claim 15, Eno teaches the information processing system of claim 12, wherein the vehicle comprises an onboard device configured to connect communicably to the information processing apparatus (see para. 47-49).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eno in view of Kim, U.S. Patent Application Publication No. 2010/0085214.
As to claim 8, Eno teaches an information processing apparatus configured to the complex facility includes a plurality of shops, the plurality of shop floors includes a plurality of entrance floors having the plurality of facility entrances, and the controller is configured to determine a facility entrance, among the plurality of facility entrances, with a shortest travel distance from the shop to be used as the entrance to be used.
Eno does not explicitly teach a plurality of shop floors and a shortest vertical distance. However, Kim teaches a plurality of shop floors and a selecting a parking position that is closest to a shop floor (see para. 61). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application select a parking position that is closest to a shop floor in Eno as taught by Kim. Motivation to do so comes from the knowledge well known in the art that selecting a destination parking location closest to the user’s final destination would save the user time and effort to reach a desired destination.
As to claim 9, Eno in view of Kim teach the apparatus of claim 8. Eno further teaches determine a facility entrance, among the plurality of facility entrances, of a floor to be used on which the shop to be used is located, as the entrance to be used (see para. 21-22). Eno does not explicitly teach plurality of shop floors. However, Kim teaches a plurality of shop floors and entrances that correspond to the shop at the specific floor (see para. 61). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application select a parking position that is closest to a shop floor in Eno as taught by Kim. Motivation to do so comes from the knowledge well known in the art that selecting a destination parking location closest to the user’s final destination would save the user time and effort to reach a desired destination.
	As to claim 10, Eno teaches parking floor in the plurality of parking floors includes a plurality of parking spaces, and the controller is configured to determine a parking space, among the plurality of parking spaces, where the vehicle can park as a space to be used and output the parking space to the vehicle, the parking space being located on a parking floor (see para. 22). Eno does not teach the parking lot includes a plurality of parking floors, the parking space being located on a parking floor, among the plurality of parking floors, with a smallest difference in height from an entrance floor, among the plurality of entrance floors, having the determined entrance to be used.
	However, Kim teaches the parking lot includes a plurality of parking floors, the parking space being located on a parking floor, among the plurality of parking floors, with a smallest difference in height from an entrance floor, among the plurality of entrance floors, having the determined entrance to be used (see para. 61). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application select a parking position that is closest to a shop floor in Eno as taught by Kim. Motivation to do so comes from the knowledge well known in the art that selecting a destination parking location closest to the user’s final destination would save the user time and effort to reach a desired destination.
6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eno.
	As to claim 13, Eno teaches the apparatus is a user mobile device. Eno does not teach the information processing apparatus is mounted on the vehicle. It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to mount the apparatus on the vehicle as a design choice “making integral” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), MPEP 2144.04).
Allowable Subject Matter
7.	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663